                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                  )
VERNON S. RIVET, JR.,             )
          Plaintiff,              )
                                  )
             v.                   )       Civil Action No.
                                  )       17-12551-NMG
LOWELL POLICE DEPARTMENT, et      )
al.,                              )
          Defendant.              )
                                  )

                         MEMORANDUM AND ORDER

GORTON, J.

     For the reasons set forth below, the Court dismisses this

action without prejudice.
I.   Background

     On December 22, 2017, pro se litigant Vernon S. Rivet, Jr.

filed a complaint (Dkt. No. 1), the text of which consisted of

the following:

          Since the beating I found out that it was all
     planned out by Adam Dusheram through Jennifer Allen
     Norman’s ex-wife. She told me who was involved with
     this all planned out. Nov. 2, 2017 is when she told me
     this and said that she would write me a letter. Also
     she stated who was involved Normant Wiatne with police
     Mike Rapossa with Kaynic Corp, who bought my 36 acre
     junk yard and no clean-up of the property. Web site’s
     www.townfarmlane.com/ and the pollution done I was
     illegally sold I was willed to me in the Book of Willis
     by John Bonano who also did time for [?] the machines.
     Roge Adam Ducharm. EAL Police, No. 8.17.

Compl. at 1 (spelling, punctuation, and capitalization

standardized in part).    The complaint was accompanied by twenty

pages of exhibits.

     On June 15, 2018, the Court issued an order (Dkt. No. 6)

granting Rivet’s motion for leave to proceed in forma pauperis

and directing him to file an amended complaint.     The Court
explained that his original complaint did not meet the pleading

requirements of Rule 8(a)(2) of the Federal Rules of Civil

Procedure (“Rule 8(a)(2)”).    The Court explicitly stated that the

amended complaint must identify “what each defendant did that

caused [Rivet] harm or violated his rights, including the dates

and places of that involvement or conduct.”    Id.

     Rivet timely filed an amended complaint (Dkt. No. 7).     While

the amended complaint was more comprehensible than the original

complaint, the claims therin consisted entirely of generalized

statements of wrongdoing.    In a memorandum and order dated July

27, 2018 (Dkt. No. 8), the Court directed Rivet to file a second

amended complaint in which he identified the specific action of

each defendant, including when and where the relevant events

occurred.     The Court specifically directed Rivet to title the

document as a “Second Amended Complaint.”

     On September 4, 2018, the Court received an untitled

document from Rivet (Dkt. No. 9), which was docketed as a letter.

Although not captioned as a second amended complaint, the Court

assumes that the document was filed in response to the Court’s

July 27, 2018 memorandum and order.    For ease of reference, the

Court will refer to the document as the second amended

complaint.1

1
 On September 6, 2018, Rivet filed a document (Dkt. No. 10)
consisting of the second amended complaint, amended complaint,
original complaint, exhibits to the original complaint, the
Court’s earlier orders. To the extent Rivet filed this document
intending that his three pleadings be treated collectively as his
second amended complaint, the document does not meet the pleading
requirements of Rule 8(a)(2).

                                   2
II.   Discussion

      The second amended complaint does not comply with Rule

8(a)(2).   The Court can surmise that Rivet is complaining of a

range of alleged misconduct: he was almost beaten to death by the

Lowell Police Department in 2015; he was falsely accused of

“going after” his former wife; state employees forcibly took sand

from Rivet’s property and replaced it with debris from the “Big

Dig” construction project, causing an aquifer to reroute; a

government employee tore the will of Rivet’s father out of a

“book of wills”; Rivet’s neighbor assaulted him; Rivet’s neighbor

and another person broke into Rivet’s residence and stole his

personal property; and a police officer interviewed Rivet about

his neighbor’s wrongful conduct.       See Second Amend. Compl. (Dkt.
No. 9).

      However, a pleading that merely provides a vague

understanding of the plaintiff’s claims does not meet the

requirements of Rule 8(a)(2).   As a threshold matter, Rivet has

not clearly identified the defendants.      Even if the Court assumes

that all persons mentioned in second amended complaint are

defendants, the pleading is nonetheless insufficient.      For the

most part, Rivet does not clearly identify what each defendant

did that caused him harm or violated his rights, including the

dates and places of the defendants’ alleged misconduct.

      Rivet’s factual assertions concerning two matters arguably

rise to the level of well-pled factual allegations, but they do

not save this action for different reasons.      Rivet claims that on


                                   3
August 28, 2018, a police officer who identified himself as

Timothy Roussell questioned Rivet about the assault by his

neighbor.   Rivet asked the officer about the “other Timothy

Roussell who works on the force.”        Id. at 2.   The officer

responded that “he was the only Tim Roussell on the police force

with this name and that he had been on the force since before the

beating in [December] 2015.”   Id.        Rivet thought there was

“something . . . up with this” because he had “known Tim Roussell

since 1968 in high school.”    Id.       He believed that “the chief of

the Lowell police [was] up to something by sending this man here

to interview [Rivet] about this incident.”        Id.   While the

factual assertions are arguably clear, the Court cannot

reasonably infer therefrom any wrongdoing.        In other words, any

claim of misconduct is not plausible.        See Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009) (“[O]nly a complaint that states a plausible

claim for relief,” and “[w]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged–but it has not
‘show[n]’–‘that the pleader is entitled to relief’” (quoting Fed.

R. Civ. P. 8(a)(2) (alteration in original)).

     Rivet’s factual allegations of claims of assault and theft

by his neighbor are presumably sufficiently pled for purposes of

Rule 8(a)(2).   However, they arise under state law.       In the

absence of a separate claim arising under federal law or a state

law claim against defendants who do not reside in Massachusetts,

the Court does not have subject matter jurisdiction over Rivet’s


                                     4
state law claims.   See 28 U.S.C. §§ 1331, 1332, 1367.
                               ORDER

     In accordance with the foregoing, this action is DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

failure to state a claim upon which relief can be granted.

So ordered.

                              /s/ Nathaniel M. Gorton
                             Nathaniel M. Gorton
                             United States District Judge
Dated: 10/11/18




                                 5
